Fourth Court of Appeals
                                San Antonio, Texas
                                       June 22, 2016

                                    No. 04-16-00244-CV

                                 SIG GROUP ENT. LLC,
                                       Appellant

                                             v.

                                       MWJI, LLC,
                                        Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-21171
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER


       The Appellant’s Agreed Motion for Extension of Time to file brief is hereby GRANTED.
Time is extended to June 20, 2016.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court